HOLLAND SERIES FUND, INC. HOLLAND BALANCED FUND Supplement Dated August 18, 2008 to the Prospectus dated January 28, 2008 The “Fee Table” on page 7 of the Prospectus is replaced with the following table: Investor Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Holland Balanced Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and other Distributions None Redemption Fee None Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.75% Distribution and/or Service Fees None Other Expenses 0.91 Total Annual Fund Operating Expenses 1.66* *The Adviser has voluntarily agreed to waive its fee to the extent that the total annual operating expenses of the Fund exceed 1.50% (on an annualized basis) of the Fund’s average daily net assets. The Adviser may discontinue this cap on total expenses at any time, at its sole discretion. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
